ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 7 Apr 2022 has been entered.  Claims 1, 3-4, 6, 8, 10, 12, 14, 16-17, 19, 21, 25-26 and 29-31 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bobby Soltani on 19 May 2022.
The application has been amended as follows:
1. (Currently Amended) An object detection system configured to detect objects having a radar cross section of less than 20 dBm2 and more than -45 dBm2 
17. (Currently Amended) A method for detecting moving objects having a radar cross section of less than 20 dBm2 and more than -45 dBm2 
Allowable Subject Matter
Claims 1, 3-4, 6, 8, 10, 12, 14, 16-17, 19, 21, 25-26 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Rosenbaum, Harmon, Guice, Cheal, Nohara, Webb nor Moriates, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
Claims 1 and 17: “An object detection system configured to detect objects having a radar cross section of less than 20 dBm2 and more than -45 dBm2
receiving and digitizing signals from the receivers; processing the digitized signals to detect characteristics of any Doppler effects created by the movement of an object through one or more of the radar beams; comparing the detected Doppler characteristics with Doppler signatures associated with known objects to classify the object; and triggering an alert upon the classification of the object, wherein the transmitters each transmit continuous wave radar signals.” 
And claim 29: A method for detecting moving objects, comprising: …
receiving and digitizing signals from the receivers; processing the digitized signals to detect characteristics of any Doppler effects created by the movement of an object through one or more of the radar beams; 
comparing the detected Doppler characteristics with known Doppler signatures associated with known objects not of interest to classify the object;; and in the case that the characteristics do not correlate to one such known object, triggering an alert upon the classification of the object, 
wherein the transmitters each transmit continuous wave radar signals.”
as recited by claim 1, similarly recited in claim(s) 17 and as recited in claim 29, over any of the prior art of record, alone or in combination.  Claims 3-4, 6, 8, 10, 12, 14, 16, 19, 21, 25-26 and 30-31 depend on claims 1, 17 and 29; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648